Citation Nr: 0708059	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-29 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of status post fracture 
repair of right mandible with recurrent infection.





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to April 
1970.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a January 2003 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of status post fracture repair of right 
mandible with recurrent infection.  The veteran perfected a 
timely appeal to that decision.  

In August 2006, the Board remanded the case to the RO for 
further evidentiary development.  


FINDING OF FACT
Residuals of status post fracture repair of right mandible 
with recurrent infection was not proximately due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care.  The event was reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for VA disability compensation under 38 U.S.C.A. 
§ 1151 for residuals of status post fracture repair of right 
mandible with recurrent infection are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2005 was 
not given prior to the first RO adjudication of that claim, 
the notice as provided by the RO prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  An additional letter was issued in 
September 2006.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development. Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
status post fracture repair of right mandible with recurrent 
infection, and he has been provided all the criteria 
necessary for establishing compensation benefits under 38 
U.S.C.A. § 1151, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."  


II.  Factual background.

The veteran filed his claim for compensation benefits for 
broken jaw problems under the provisions of 38 U.S.C.A. 
§ 1151 (on a VA Form 21-526) in June 2001.  His claim stems 
from treatment at the VA Medical Center (VAMC) in July 1997.  
Submitted in support of the veteran's claim were medical 
records from the VA medical center in Little Rock, Arkansas 
dated from July 1997 to August 1997.  These records show that 
the veteran was seen in the emergency room on July 18, 1997; 
it was noted that he had been involved in an altercation.  It 
was also noted that the veteran appeared intoxicated.  He was 
picked up and brought in by the police.  The impression was 
open mandible fracture, right angle.  

Of record is a note from a licensed social worker, dated July 
18, 1997, indicating that the veteran reported to be 
homeless, penniless, and without transportation.  He 
indicated that he had been staying at the Salvation Army 
Shelter, but he was concerned about being out of days.  The 
social worker noted that the emergency room staff reported 
that the veteran was to be admitted after surgery in 
ambulatory surgery but the physician refused to perform the 
surgery because of cocaine in his system.  The surgery was 
rescheduled for July 23rd.  

On July 23, 1997, the veteran signed a consent form, wherein 
he agreed to undergo open reduction and internal fixation of 
a mandible fracture, and intermaxillary fixation.  The form 
indicates that the veteran was informed that some of the 
risks associated with the procedure included bleeding, 
infection, and nerve injury.  That same day, he was admitted 
to the hospital with a diagnosis of right mandible fracture; 
he underwent an open reduction internal fixation of the 
mandible fracture, Ivy loops, and placement of intermaxillary 
fixation.  

Following the surgery, he was noted to be stable.  He was 
discharged on July 25, 1997.  Treatment records note that on 
August 1, 1997, there was no evidence of infection, and that 
on August 20, the suture line was intact.  A continued soft 
diet for healing of the mandible fracture and pulling of a 
loosened right molar was recommended.  On examination on 
August 8, 1997, a slight open bite and slight tenderness of 
the right angle were noted. The right neck incision was noted 
to be clean.  The ivy loops were noted to remain in place.  
He was taken out of immobilization.  The assessment was 
stable.  The impression of a panorex on August 20 was no 
union of treated mandible fracture with evidence of untreated 
greenstick fracture.  

In September 1997, the veteran was admitted to the VA medical 
center in Dallas, Texas, with swelling of the right mandible; 
on examination, it was noted that the area was fluctuant with 
purulence.  X-ray study of the jaw revealed a nonunion of his 
right angle fracture and possible loose hardware.  The 
admission diagnosis was abscess of right buccal space 
secondary to nonunion of right mandibular angle fracture; he 
also had periodontally involved tooth #31 in line of 
fracture.  The veteran underwent open reduction internal 
fixation of right angle fracture, and extraction of tooth 
#31.  

The veteran was seen on July 30, 2001 for mandibular 
deformation after mandatory surgery; at that time, the 
veteran reported that the lower jaw had been draining pus for 
4 years and he has been taking antibiotics on and off for 4 
years.  Examination revealed submandibular fistula LR, and 
slight purulent exudate.  The bone plate on the right 
quadrant was intact.  Range of opening was 35-40mm; oral 
mucosa was within normal limits.  The assessment was post 
mandibular surgery complications.  On August 9, 2001, the 
veteran was seen for a dental consultation; at that time, it 
was noted that he had a draining fistula below the inferior 
border of the mandible on the right side through which 
yellow/while pus can be expressed.  His dental occlusion was 
within normal limits, and there was no movement at the old 
fracture site.  However, he complained of pain when force was 
applied to the posterior mandible when testing for non-union.  
There was keloid formation along the surgical incision.  The 
tentative diagnosis was chronic abscess secondary to the 
fixation plate with fistula.  It was recommended that the 
bone plate be removed and replaced if necessary.  An August 
13, 2001 VA progress note reflects an assessment of chronic 
soft tissue abscess with fistula possibly from residual bone 
fragment.  

During a clinical visit in February 2002, the veteran 
indicated that he had seen an oral surgeon who gave him some 
antibiotics to get the swelling in his jaw under control; he 
stated, however, that the swelling has started again.  On 
examination, there was draining of a fistula below the 
inferior border of the mandible on the right side.  It was 
noted that the veteran had swelling in the area of the 
mandible with tenderness, with recent recurrence.  The 
diagnosis was chronic abscess secondary to fixation plate.  

The veteran was afforded a VA examination in September 2006, 
at which time the veteran reported that he had had multiple 
infections despite having the surgery redone; he stated that 
he was currently on some antibiotics, that he was switched 
from amoxicillin to clindamycin.  The veteran indicated that 
he currently had no discharge or pus from the area of the 
right mandible; however, he reported that the area was still 
tender on the right mandibular angle, as it has been since 
the surgery was completed in 1997.  He also reported that he 
has numbness on the right side of the lower lip that extends 
down inferiorly to the area of the fracture.  The examiner 
noted that masticatory function appeared to be excellent and 
there was no impairment of the veteran's ability to masticate 
a normal diet.  The temporomandibular joints appeared normal 
and the mandible protrudes in the midline, without any 
deviation.  The temporomandibular joints showed no 
discomfort, popping or pain.  There was very mild periodontal 
disease noted throughout with minimal, if any, bone loss.  On 
X-ray, the teeth were in good repair and there were no 
continuity defects in the mandible, maxilla, or hard palate.  
The temporomandibular joints appeared normal.  There was a 
large angular eight-hole bone plate extending from the 
midpoint of the right posterior mandibular ramus and down to 
the midpoint of the mandibular corpus.  There were six screws 
in position; and, there appeared to be good healing and 
complete union of the previous fracture.  

The pertinent diagnoses were status post right mandibular 
angle fracture, with secondary infection treated 
appropriately with internal fixation; and, residual 
hypoesthesia involving the third division of the fifth 
cranial nerve on the right side.  The examiner noted that the 
veteran also had decreased sensation on the lower right lip 
area extending down to the chin, as would be the normal 
distribution for the inferior alveolar nerve.  The examiner 
stated that his examination of the record shows that the 
veteran was treated appropriately in all manners regarding 
his mandible fracture.  He noted that, research shows that an 
open reduction should be treated as soon as possible and 
preferably within 24 hours of onset on the injury; if the 
open reduction is not performed within 24 hours, there is a 
significant increase in the number of postoperative 
infections according to all studies.  The examiner noted that 
the veteran presented to the emergency room and scheduled for 
surgery; however, the surgery had to be delayed because of 
his drug abuse involving cocaine and marijuana.  The examiner 
explained that to administer an anesthetic to a patient who 
is using cocaine as recently as that can be fatal.  It was, 
therefore, necessary because of the veteran's drug abuse to 
defer or delay the surgery until a time at which the drugs 
had completely cleared the system, and this was necessary for 
possible life-saving reasons.  However, when the surgery was 
deferred, the chances of a postoperative infection increased 
significantly.  The examiner opined that the care that was 
rendered was appropriate and was completely normal and within 
the standard of care for the injury the veteran had.  
Unfortunately, he developed a postoperative infection and 
this would be a much higher incidence because of the 
requirement for delaying the surgery.  The examiner further 
opined that the second surgery was also completed in an 
appropriate manner.  Furthermore, the examiner observed that 
there is no evidence of purulence at this time involving the 
veteran's infection, and he has no doubt that he occasionally 
does have the infections.  However, on the occasions that he 
has seen the veteran, there has been no infection present.  
His function of the mandible and masticatory apparatus is 
also completely within normal limits.  In other words, the 
examiner opined that the complications that developed were 
caused by the requirement for the veteran's own safety to 
defer the original treatment of the open reduction of the 
mandible fracture.  Moreover, he did not see any permanent 
disability involved from the injuries at the present time.  


III.  Legal Analysis.

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in June 2001.  For claims filed on or after October 
1, 1997, compensation under 38 U.S.C.A. § 1151 shall be 
awarded for a qualifying additional disability as caused by 
improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.  A determination of the 
additional disability includes consideration of pathology 
prior to, during, and after VA treatment.  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c) (1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c) (2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c) (3).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) (1).  

Under 38 U.S.C. § 1151, benefits may be paid for disability 
attributable to VA's failure to diagnose and treat a 
preexisting condition when VA provides treatment.  Disability 
due to a preexisting condition may be viewed as occurring "as 
a result of" the VA treatment only if a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability.  

The factual elements necessary to support a claim under 38 
U.S.C. § 1151 based on failure to diagnose or treat a 
preexisting are (1) VA failed to diagnose and/or treat a 
preexisting disease; (2) a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment; and (3) the veteran suffered disability which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  

After carefully weighing the evidence addressing the question 
of whether either VA fault or an event not reasonably 
foreseeable caused resulted in the current residuals of 
status post fracture repair of right mandible with recurrent 
infection, the Board has determined that the preponderance of 
the evidence is against the claim.  

The record shows that the veteran was informed of the risk of 
an open reduction of open reduction and internal fixation of 
a mandible fracture, and intermaxillary fixation.  The 
veteran was informed that some of the risks associated with 
the procedure included bleeding, infection, and nerve injury.  
The report of the procedure does not note any complications, 
and the veteran was noted to tolerate it well.  
Significantly, following the surgery, the veteran was noted 
to be stable.  He was discharged on July 25, 1997.  Treatment 
records note that on August 1, 1997, there was no evidence of 
infection, and that on August 20, the suture line was intact.  
However, in September 1997, the veteran the veteran was 
admitted to the VA medical center in Dallas, Texas, with 
swelling of the right mandible; on examination, it was noted 
that the area was fluctuant with purulence.  X-ray study of 
the jaw revealed a nonunion of his right ankle fracture and 
possible loose hardware.  The admission diagnosis was abscess 
of right buccal space secondary to nonunion of right 
mandibular angle fracture.  The records show that the veteran 
underwent repair of the mandible again in September 1997, and 
was treated for recurring infection until 2001.  

The VA physician, after thorough review of the record, stated 
that the veteran was treated appropriately in all manners 
regarding his mandible fracture.  He noted that, research 
shows that an open reduction should be treated as soon as 
possible and preferably within 24 hours of onset on the 
injury; if the open reduction is not performed within 24 
hours, there is a significant increase in the number of 
postoperative infections according to all studies.  The 
examiner noted that the veteran presented to the emergency 
room and schedule for surgery; however, the surgery had to be 
delayed because of his drug abuse involving cocaine and 
marijuana.  The examiner explained that to administer an 
anesthetic to a patient who is using cocaine as recently as 
that can be fatal.  It was, therefore, necessary because of 
the veteran's drug abuse to defer or delay the surgery until 
a time at which the drugs had completely cleared the system, 
and this was necessary for possible life-saving reasons.  
However, when the surgery was deferred, the chances of a 
postoperative infection increased significantly.  The 
examiner opined that the care that was rendered was 
appropriate and was completely normal and within the standard 
of care for the injury the veteran had.  

In essence, the VA physician found no evidence of negligence, 
carelessness, lack of proper skill, or error in judgment 
regarding delaying the open reduction of the fractured 
mandible until July 23, 1997.  The weight of the evidence 
indicates that the veteran did suffer recurring infections as 
a result of the delay of performing the open reduction of the 
mandible fracture beyond the 24 hour following the initial 
injury on July 18, 1997.  However, the VA physician who 
reviewed the record stated that, to the extent that the 
veteran was noted to have recently used cocaine and marijuana 
at the time of his admission to the emergency room on July 
18, 1997, it was necessary to delay the surgery until a time 
when the drugs had cleared his system; the examiner explained 
that to administer an anesthetic to a patient who is using 
cocaine as recently as that can be fatal.  Therefore, the 
complication that developed was because of the need to 
consider the veteran's own safety.  There is no competent 
medical evidence of record to contradict the VA examiner's 
opinion.  The examiner added that there was no permanent 
disability involved from the fracture.  Furthermore, based 
upon the exterts opinion that delay increases the risk of 
infection, it must be conluded that infection is reasonably 
foreseeable.

In light of the foregoing, the Board finds that the VA health 
care professionals exercised reasonable care in deferring the 
original treatment of the open reduction of the mandible 
fracture.  The evidence also demonstrates that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  

Although the veteran believes that VA negligence caused 
additional disability to him, he is not competent to make 
such a statement.  Competent medical evidence is required to 
establish such a diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  Rather, the competent evidence establishes that 
although the veteran had additional disability as a result of 
delaying VA surgical treatment for fractured mandible in July 
1997, the proximate cause of the disability was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
Further, the veteran expressly consented to the VA procedure 
which resulted in the subsequent infections.  Accordingly, 
the criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of status post 
fracture repair of right mandible with recurrent infection 
have not been met.  

In reaching this decision, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of status post fracture repair 
of right mandible with recurrent infection is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


